                                                                   Case 2:19-bk-24804-VZ             Doc 685 Filed 04/30/20 Entered 04/30/20 15:50:20                             Desc
                                                                                                      Main Document     Page 1 of 4


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   4   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   5   E-mail: rpachulski@pszjlaw.com
                                                                                jdulberg@pszjlaw.com
                                                                   6            mpagay@pszjlaw.com

                                                                   7   Attorneys for Debtor and Debtor in Possession

                                                                   8                                   UNITED STATES BANKRUPTCY COURT

                                                                   9                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                  10                                              LOS ANGELES DIVISION

                                                                  11   In re:                                                        Case No.: 2:19-bk-24804-VZ
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                     Chapter 11
                                                                  12   YUETING JIA,1
                                                                                                                                    DEBTOR’S NOTICE OF WITHDRAWAL
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                       Debtor.
                                           ATTORNEYS AT LAW




                                                                                                                                    OF NOTICE OF OBJECTION
                                                                                                                                    AND MOTION, AND OBJECTION TO
                                                                  14
                                                                                                                                    CLAIM OR, ALTERNATIVELY,
                                                                  15                                                                MOTION FOR ESTIMATION FOR
                                                                                                                                    PURPOSES OF VOTING ON PLAN RE:
                                                                  16                                                                CLAIM NOS. 58 AND 59 FILED BY
                                                                                                                                    LIUHUAN SHAN
                                                                  17

                                                                  18                                                                [Relates to Docket No. 663]

                                                                  19                                                                Date:            June 2, 2020
                                                                                                                                    Time:            11:00 a.m.
                                                                  20                                                                Place:           Courtroom 1368
                                                                                                                                                     Roybal Federal Building
                                                                  21                                                                                 255 E. Temple Street
                                                                                                                                                     Los Angeles, California 90012
                                                                  22                                                                 Judge:          Hon. Vincent P. Zurzolo

                                                                  23            PLEASE TAKE NOTICE that Yueting Jia, the debtor herein, hereby withdraws his Notice
                                                                  24   of Objection and Motion, and Objection to Claim or, Alternatively, Motion for Estimation for
                                                                  25

                                                                  26

                                                                  27

                                                                  28   1
                                                                         The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is 91
                                                                       Marguerite Drive, Rancho Palos Verdes, CA 90275.

                                                                       DOCS_LA:329273.1 46353/002
                                                                   Case 2:19-bk-24804-VZ            Doc 685 Filed 04/30/20 Entered 04/30/20 15:50:20         Desc
                                                                                                     Main Document     Page 2 of 4


                                                                   1   Purposes Voting on Plan Re: Claim Nos. 58 and 59 Filed by Liuhuan Shan [Docket No. 663]

                                                                   2   without prejudice.

                                                                   3

                                                                   4
                                                                       Dated: April 30, 2020                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   5

                                                                   6
                                                                                                                   By   /s/ Malhar S. Pagay
                                                                   7                                                    Richard M. Pachulski
                                                                                                                        Jeffrey W. Dulberg
                                                                   8                                                    Malhar S. Pagay

                                                                   9                                                    Attorneys for Debtor and Debtor in
                                                                                                                        Possession
                                                                  10

                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                   2
                                                                       DOCS_LA:329273.1 46353/002
            Case 2:19-bk-24804-VZ                 Doc 685 Filed 04/30/20 Entered 04/30/20 15:50:20                                       Desc
                                                   Main Document     Page 3 of 4

                                          PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

  A true and correct copy of the foregoing document entitled (specify):
 DEBTOR’S NOTICE OF WITHDRAWAL OF NOTICE OF OBJECTION AND MOTION, AND
 OBJECTION TO CLAIM OR, ALTERNATIVELY, MOTION FOR ESTIMATION FOR PURPOSES OF
 VOTING ON PLAN RE: CLAIM NOS. 58 AND 59 FILED BY LIUHUAN SHAN
  will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
  the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 30, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 30, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 30, 2020, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 30, 2020               Sophia L. Lee                                                   /s/ Sophia L. Lee
 Date                         Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:329178.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 685 Filed 04/30/20 Entered 04/30/20 15:50:20                                       Desc
                                              Main Document     Page 4 of 4


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

        Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
        Jerrold L Bregman ecf@bg.law, jbregman@bg.law
        Jeffrey W Dulberg jdulberg@pszjlaw.com
        Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
        Stephen D Finestone sfinestone@fhlawllp.com
        Richard H Golubow rgolubow@wghlawyers.com, pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
        Ben H Logan blogan@omm.com
        Robert S Marticello Rmarticello@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
        David W. Meadows david@davidwmeadowslaw.com
        Kevin Meek kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
        John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
        Kelly L Morrison kelly.l.morrison@usdoj.gov
        Matthew J Olson olson.matthew@dorsey.com, stell.laura@dorsey.com
        Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
        Diana M Perez , diana-perez-7352@ecf.pacerpro.com
        Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
        Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.inforuptcy.com
         ;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
        Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
        Benjamin Taylor btaylor@taylorlawfirmpc.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
        Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
        Claire K Wu ckwu@sulmeyerlaw.com, mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
        Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
        David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:329178.1 46353/002
